                                                    UNITED STATES DISTRICT COURT 
                                                       DISTRICT OF MINNESOTA 
     
    UNITED STATES OF AMERICA,                                         Case No. 18‐CR‐281 (NEB/LIB) 
                                                                                     
                   Plaintiff,                                                        
                                                                                     
    v.                                                              ORDER ACCEPTING REPORT AND 
                                                                         RECOMMENDATION 
    DARWIN LEE LUSSIER, SR., 
     
                   Defendant. 
     
 
              This matter is before the Court on the government’s objection [ECF No. 52 (“Gov’t 

Obj.”)] to the March 11, 2019 Report and Recommendation of United States Magistrate 

Judge Leo I. Brisbois. [ECF No. 51 (“R&R”).] Judge Brisbois recommends: (1) Defendant’s 

Motion to Suppress Evidence Obtained as a Result of Search and Seizure [ECF No. 32] be 

granted; (2) Defendant’s Motion for Hearing Pursuant to Franks v. Delaware [ECF No. 33] 

be denied as moot; and (3) Defendant’s Motion to Dismiss Indictment, or Alternatively 

to Suppress Evidence and Testimony Due to Destruction and Spoliation [ECF No. 35] be 

denied. The Court has conducted a de novo review. See 28 U.S.C. § 636(b)(1); Fed. R. Crim. 

P. 59(b); D. Minn. LR 72.2. Based on that review, the Court accepts the R&R. 

              The  undisputed  facts1  are  clearly  set  forth  in  the  R&R  and  are  incorporated  by 

reference for purposes of the government’s objections. Nonetheless, the Court here sets 


                                                            
 The government and Defendant do not dispute the facts set forth in the R&R. [See ECF 
1

No. 54 (“Def.’s Opp’n”) at 4.] 
forth  the  relevant  parts  of  the  search  warrant  affidavit  in  order  to  illuminate  its 

inadequacies, which, under the exclusionary rule, lead to suppression in this case. 

       On  October  8,  2018,  a  search  warrant  was  issued  by  the  Red  Lake  Tribal  Court 

upon  an  application  by  Criminal  Investigator  (“CI”)  Ron  Leyba.  CI  Leyba  sought  to 

search 14921 Circle Pines Road in Red Lake, which he states is “[k]nown to be the Darwin 

Lussier residence.” [Gov’t Ex. 1 at 1, Motions Hearing, January 14, 2019.] The affidavit in 

support of the search warrant gave the following information: 

              Your affiant is involved in an investigation involving Darwin Lee Lussier 
               DOB: 05‐28‐1966 in regards to an incident that occurred in October 7, 2018 
               on an assault on Dawn Neadeau. 
                
              On October 7, 2018, Officer Hamre responded the residence [sic] and was 
               advised and took pictures of Dawn Neadeau’s head where she was struck 
               with an object and had multiple bruises from this assault. Dawn was taken 
               to IHS for her wounds. Officer Hamre looked for the suspect named by the 
               victim  as:  Darwin  Lee  Lussier.  Ofc.  Hamre  stated  he  had  fled  into  the 
               woods. Ofc. Hamre was advised that Darwin has (2) two bench warrants 
               for his arrest for drugs and other incidents. Ofc. Hamre was made aware 
               that Darwin would not allow the victim to leave the residence. 
                
              As of October 5, 2018, I am aware that Darwin has been utilizing his home 
               as narcotic location [sic] to supply and distribute narcotics. 
                
              On  March  15,  2018,  I  Criminal  Investigator  was  notified  by  Criminal 
               Investigator Kelly Brunelle that he was informed that a house in circle pines 
               was selling narcotics and that they have a lot of methamphetamine there. 
               Information provided to CI Brunelle was that people from Mahnomen were 
               dropping off a load of narcotics at the residence of Darwin Lussier. 
                
              On  March  15,  2018,  I  Criminal  Investigator  Ron  Leyba  collaborated  this 
               information  and  requested  a  marked  unit  to  check  for  large  amount  of 
               traffic coming from this area. 
                


                                               2 
              Your affiant knows that Patrick Desjarlait has an extensive criminal history 
               which  includes  (2)  controlled  substances  crimes,  assaults.  Your  affiant 
               verified  on  March  16,  2018,  that  Patrick  Desjarlait  currently  has  Tribal 
               warrants for his arrest for active contempt. 
 
(Gov’t Ex. 1 at 3.) 
 
       In  recommending  suppression  and  finding  no  probable  cause  to  support  the 

search warrant, Judge Brisbois concludes correctly that while the warrant seeks to search 

the premises described as 14921 Circle Pines Rd, “the affidavit fails to show that evidence 

of  the  alleged  assault  would  be  found  there.”  [R&R  at  7.]  Nothing  in  the  affidavit 

describes  “the  residence”—it  is  only  referenced  as  the  place  where  Officer  Hamre 

responded (“Officer Hamre responded [sic] the residence”) and the place where Lussier 

would not let the victim leave (“Officer Hamre was made aware that Darwin would not 

allow the victim to leave the residence.”) The reader has no way of knowing whether a) 

the  residence  was  that  of  Lussier;  b)  the  residence  was  14921  Circle  Pines  Rd;  c)  the 

residence was the location of the alleged assault; or d) some combination of the above.  

        The government argues that “Judge Brisbois misapplied the standard of review 

for search warrants and erroneously concluded that the search warrant lacked probable 

cause.” (Gov’t Obj. at 4.) Specifically, the government argues that rather  than taking a 

deferential  approach,  the  R&R  is  hyper–technical,  improperly  emphasizes  the 

information involving drug activities, and fails to evaluate the portions of the affidavit 

regarding  the  alleged  assault  and  Defendant’s  fugitive  status.  (Id.  at  6.)  The  Court 

disagrees. As correctly noted by Judge Brisbois, the issuing court determines probable 


                                                 3 
cause  by  considering  the  totality  of  the  circumstances  and  taking  a  common‐sense 

approach. (R&R at 4–6 (citing Illinois v. Gates, 462 U.S. 213, 238–39 (1983) and United States 

v. Grant, 490 F.3d 627, 632 (8th Cir. 2007)).) “There must be evidence of a nexus between 

the contraband and the place to be searched before a warrant may properly issue.” (Id. at 

6 (citing United States v. Tellez, 217 F.3d 547, 550 (8th Cir. 2000)).) Here, the R&R correctly 

concludes  that  the  affidavit  fails  to  demonstrate  a  nexus  between  the  assault  and  the 

searched  residence.  (See  R&R  at  7–8  (discussing  that  the  affidavit  “fails  to  show  that 

evidence of the alleged assault would be found there,” “does not indicate that the alleged 

assault  occurred  at  Defendant’s  residence,”  “does  not  indicate  whose  residence  the 

assault occurred at, nor whose residence Officer Hamre responded to upon the report of 

an assault,” and does not “show[] what type of weapon was used in the alleged assault 

…  or  why  law  enforcement  thought  the  weapon  would  be  located  in  Defendant’s 

residence”).)  While  the  government  argues  that  a  common‐sense  reading  implies  that 

Defendant’s residence is where the assault occurred, the affidavit provides scant context 

surrounding  the  assault  and  falls  short  of  implying  that  the  assault  occurred  at  14921 

Circle Pines Rd, Red Lake, MN 56671. Compare United States v. Thurman, 625 F.3d 1053, 

1056  (8th  Cir.  2010)  (finding  the  warrant  application,  read  as  a  whole,  provided 

substantial basis to conclude the evidence would be found in the searched house because 

it  provided  detailed  evidence  that  the  house  was  possessed  by  the  defendant  and 

evidence would be found there). Because the affidavit does not even allege, much less 



                                                 4 
demonstrate,  that  the  assault  occurred  at  the  searched  residence,  or  that  any  evidence 

relating to the assault would be found there, probable cause did not exist to support the 

execution of the search warrant. See United States v. Frangenberg, 15 F.3d 100, 102 (8th Cir. 

1994) (doubting  that  the information in the  warrant application  provided an adequate 

basis for the search where the warrant did not indicate how the suspect was connected to 

the place searched). The Court has carefully considered this warrant and recognizes that 

a search warrant is not lightly put aside. But as was the case in United States v. Nelson, No. 

04‐4651 (DWF/JSM), 2005 WL 1355025 (D. Minn. June 2, 2005), this case presents “a rare 

occurrence when an affidavit fails to establish probable cause.” Id at *1. Here, the mental 

gymnastics  required  to  reach  something  akin  to  probable  cause  are,  frankly,  an 

impossible feat. 

       The question, then, is whether the search warrant can be saved under the good‐

faith exception set forth in United States v. Leon, 468 U.S. 897 (1994).  Under Leon, “evidence 

obtained pursuant to a search warrant that is later found to be invalid is not suppressed 

if  the  executing  officers  reasonably  relied  in  good  faith  on  the  issuing  courtʹs 

determination of probable cause and technical sufficiency.” United States v. Herron, 215 

F.3d 812, 814 (8th Cir. 2000) (citing Leon, 468 U.S. at 922). The good–faith exception does 

not apply if the supporting affidavit was “so lacking in indicia of probable cause as to 

render  official  belief  in  its  existence  entirely  unreasonable.”  Leon,  468  U.S.  at  923 

(quotation marks and citation omitted); Herron, 215 F.3d at 814.  



                                                5 
       The  government  argues  the  good–faith  exception  applies  because  the  affidavit 

details Defendant had two active arrest warrants, he “was the suspect in an assault that 

the  issuing  tribal  court  judge  could  reasonably  conclude  occurred  at  the  defendant’s 

residence[,]” and outlines the weapon that was used in the assault. (Gov’t Obj. at 9.) As 

explained above and in the R&R, the totality of the circumstances, including these factors, 

were considered when determining that the affidavit does not connect the assault to the 

searched house. Further, although the affidavit centers on Defendant, it confusingly (and 

presumably  erroneously)  refers  to  “Patrick  Desjarlait”  having  an  extensive  criminal 

history  and active arrest warrants, making it unreasonable to rely  on this factor.  And, 

again,  the  affidavit  provides  no  evidence  that  the  weapon  used  in  the  alleged  assault 

would  be  found  at  the  searched  residence.  Given  these  circumstances  and  the  other 

deficiencies discussed in the R&R, the officer could not have “reasonably rel[ied] upon 

the  issuing  court’s  determination  of  probable  cause  for  a  search  warrant.”  Herron,  215 

F.3d at 814–15 (concluding that the good–faith exception did not apply because “the lack 

of  probable  cause  in  the  affidavits  would  have  been  apparent  to  reasonable  officers” 

where the affidavits lacked information about the defendant and his residence). Thus, the 

good–faith exception does not rescue the warrant. 

       The  government  only  objects  to  Judge  Brisbois’s  recommendation  that 

Defendant’s  motion  to  suppress  evidence  be  granted.  It  does  not  object  to  any  other 

aspect  of  the  R&R.  The  Court  determines  whether  the  recommendations  are  clearly 



                                                6 
erroneous or contrary to law when no objection has been made. See Fed. R. Crim. P. 59; 

Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Having reviewed those 

portions of the R&R to which the parties have not objected, the Court finds no clear error. 

       Based on all of the files, records, and proceedings herein, the Court OVERRULES 

the  government’s  objection  [ECF  No.  52]  and  ACCEPTS  the  R&R  [ECF  No.  51]. 

Accordingly, IT IS HEREBY ORDERED THAT: 

   1. Defendant’s motion to suppress evidence obtained as a result of search and seizure 

       [ECF No. 32] is GRANTED; 

   2. Defendant’s  motion  for  hearing  pursuant  to  Franks  v.  Delaware  [EFC  No.  33]  is 

       DENIED AS MOOT; and 

   3. Defendant’s motion to dismiss indictment, or alternatively to suppress evidence 

       and testimony due to destruction and spoliation, [ECF No. 35] is DENIED. 

Dated: May 6, 2019                                  BY THE COURT: 
 
                                                    s/Nancy E. Brasel                   
                                                    Nancy E. Brasel 
                                                    United States District Judge 




                                               7 
